Citation Nr: 0735512	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for fracture, right 
fifth finger, status post operative correction of deformity 
of the proximal interphalangeal joint (finger disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The fracture, right fifth finger, status post operative 
correction of deformity of the proximal interphalangeal 
joint, is manifested by ankylosis of the distal 
interphalangeal (DIP) joint.


CONCLUSION OF LAW

A compensable evaluation for fracture, right fifth finger, 
status post operative correction of deformity of the proximal 
interphalangeal joint, is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 
5227 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensable Rating of Finger Disorder

The veteran seeks a compensable rating for a service-
connected finger disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Favorable or unfavorable ankylosis of the ring or little 
finger of the major or minor extremity will be rated as 
noncompensable.  A note provides that consideration as to 
whether evaluation as amputation is warranted should be 
given, and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.

Ankylosis of the index, long, ring, and little fingers will 
be evaluated as amputation without metacarpal resection at 
the proximal interphalangeal (PIP) joint or proximal thereto 
if both the metacarpophalangeal (MCP) and PIP joints of a 
digit are anklyosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.  38 
C.F.R. § 4.71a (3)(i).

A 10 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity without 
metacarpal resection, at the PIP joint or proximal thereto.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.

The record reveals that the veteran has been service-
connected for the right fifth finger disorder effective from 
November 1969.  In April 2004 the veteran filed the current 
claim for an increased rating.

The veteran's original claims folder was lost prior to May 
2004.  Therefore, the Board can only address evidence 
submitted after the veteran's claims folder was 
reconstructed.  The veteran's service medical records and 
evidence submitted prior to 2004 are not of record.

In November 2004, the veteran was afforded a VA examination 
regarding his claim for a compensable rating.  The veteran 
reported that his right fifth finger was sensitive, 
especially in cold weather and that he has pain in the right 
fifth finger when he performs activities such as heavy 
lifting.  The veteran further reported that his right fifth 
finger was significantly worse in recent years.  The veteran 
stated that his work involves a considerable amount of heavy 
lifting and strenuous use of his hands as a contractor of 
equipment sold to the military.  The veteran did not use an 
assistive device.  The examiner noted that his only 
complaints involved the right fifth finger and that the other 
fingers of the hand were not involved.  The examiner found 
the range of motion of the metacarpal phalangeal joint to be 
zero to 90 degrees, PIP joint to be 10 to 90 degrees, and DIP 
joint is fully extended and ankylosed in that position.  The 
examiner noted that the veteran's grip strength was good and 
that there were no color changes or other abnormalities of 
the finger.  The examiner did not find any swelling or 
tenderness in the finger.  An x-ray of the right fifth finger 
showed fusion of the DIP join but no other significant 
osseous abnormalities.

The veteran submitted a private medical opinion of Dr. J.W. 
dated August 2006.  Upon examination of the veteran Dr. J.W. 
noted that the right small finger showed complete arthrodesis 
of the DIP joint in extension, that the PIP joint had near 
normal motion at about zero to 90 degrees, and that the MCP 
joint had full range of motion.  Dr. J.W. found no 
significant instability of the finger and that the finger was 
not discolored.  An x-ray of the right small finger revealed 
complete arthrodesis of the DIP joint but no other 
abnormalities.

Given the evidence of record, the Board finds that a 
compensable disability rating for the veteran's finger 
disorder is not warranted.  As discussed above, ankylosis of 
the right fifth finger does not warrant a compensable rating 
pursuant to Diagnostic Code 5227.  An evaluation based upon 
limitation of motion of other digits or upon interference 
with the overall function of the hand is not warranted.  The 
VA examination showed that the veteran's finger disorder does 
not impact upon the use or motion of the other digits, that 
the veteran's grip strength was good, and that he does not 
require the use of an assistive device.

The Board further finds that an evaluation as amputation is 
not in order based on the evidence of record.  See 38 C.F.R. 
§§ 4.71a (3)(i) and Diagnostic Code 5156.  Neither the VA 
examination report nor the private physician's report showed 
evidence that the veteran's function of the right fifth 
finger is analogous to amputation.  Additionally, the 
evidence of record shows that neither MCP joint nor PIP joint 
of the veteran's right fifth finger are ankylosed. 

The Board has considered whether an increased disability 
rating is warranted for the veteran's right small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  However, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  In this case, the veteran is 
receiving a noncompensable evaluation for his finger disorder 
pursuant to Diagnostic Code 5227.  This is the maximum rating 
allowable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's finger disorder reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  He has 
indicated that he may have some pain at the end of the day 
and upon heavy lifting but he has not shown how the finger 
disability results in marked interference with his 
employment.  Moreover, his finger disorder has not required 
any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, a remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  
An initial letter from the RO dated August 2004, which 
predated the January 2005 decision on appeal, informed the 
veteran of the type of evidence needed to substantiate his 
claim for increased service rating as well as an explanation 
of what evidence the veteran was to provide to VA in support 
of his claim and what evidence VA would attempt to obtain on 
his behalf.  The letter explicitly asked that the veteran 
provide any evidence in his possession that pertains to the 
claim, as per § 3.159(b)(1).  He was also advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because service connection was granted for the 
finger disorder prior to the appeal, the first three Dingess 
elements were already substantiated.  In a March 2006 letter 
VA advised him of the fourth and fifth criteria and 
readjudicated the claim in a June 2007 Supplemental Statement 
of the Case curing any defect in notice.  See Mayfield v. 
Nicholson, 444 F.3d at 1334; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.

As to VA's duty to assist, the Board observes that, as 
discussed above, the veteran's claims folder was lost and 
partially reconstructed in 2004.  The veteran's statements in 
support of his appeal are associated with the claims folder.  
The Board has carefully reviewed such statements and 
concludes that VA has associated with the claims folder all 
relevant post-service records of VA and private care that 
have been identified by the veteran.  Additionally, the 
veteran was afforded a VA examination in November 2004.  In 
light of the above, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to a compensable evaluation for fracture, right 
fifth finger, status post operative correction of deformity 
of the proximal interphalangeal joint (finger disorder), is 
denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


